UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4748



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

JERMARL ALBERT JONES, a/k/a Jamal Miles,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cr-00057-CCB-3)


Argued:   March 24, 2009                   Decided:   October 5, 2009


Before WILKINSON, Circuit Judge, Eugene E. SILER, Jr., Senior
Circuit Judge of the United States Court of Appeals for the
Sixth Circuit, sitting by designation, and Robert J. CONRAD,
Jr., Chief United States District Judge for the Western District
of North Carolina, sitting by designation.


Affirmed by unpublished opinion.        Judge Conrad wrote the
opinion, in which Judge Wilkinson and Senior Judge Siler joined.


ARGUED: Lisa Jo Sansone, Baltimore, Maryland, for Appellant.
Philip S. Jackson, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee. ON BRIEF: Rod J. Rosenstein,
United States Attorney, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
CONRAD, Chief District Judge:

       Jermarl      Albert      Jones     (“Jones”)       appeals       a    conviction      for

conspiracy       to      possess     with    intent       to    distribute        heroin      in

Baltimore, Maryland.              He challenges the district court’s denial

of    his   motion       to   suppress      evidence      from    his       arrest    and    the

executions      of       search    warrants       at     two    apartments.          He     also

disputes      two     evidentiary       rulings        during    his    trial,       which    he

claims unfairly permitted the jury to know his criminal history.

Finally, he asserts that the evidence presented at trial was

insufficient        to    support    the     jury’s      guilty     verdict.          For    the

reasons that follow, we affirm.



                                  I. Motion to Suppress

       A    district       court’s      ruling      on   a     motion       to   suppress    is

reviewed for clear error on factual findings and de novo on

legal determinations.              United States v. Cain, 524 F.3d 477, 481

(4th Cir. 2008).              Facts are viewed in the light most favorable

to the prevailing party, United States v. Jamison, 509 F.3d 623,

628    (4th    Cir.      2007),     and     great      deference       is    shown    to     the

district court’s findings of probable cause, Illinois v. Gates,

462 U.S. 213, 236 (1983).




                                              3
              A. Arrest at Breezy Tree Court Apartments

     The Fourth Amendment allows an individual to be arrested

without a warrant if such action is supported by probable cause.

United    States     v.    Watson,     423       U.S.   411,   424       (1976).           The

probable-cause       standard        depends       on    the       totality         of     the

circumstances,      viewed     from     the      standpoint    of        an    objectively

reasonable       police    officer,     leading         to   the    belief          that    an

individual has committed or is committing a crime.                             Maryland v.

Pringle, 540 U.S. 366, 370-71 (2003).

     Jones argues that he was innocently in a public place and

that there was no evidence to link him to criminal activity at

the apartment where he was arrested.                    Our review of the record,

however,   reveals        substantial    evidence        supporting           the   district

court’s conclusion that Jones was arrested with probable cause.

     The district court found that Patrol Officer Kevin Fisher

of the Baltimore County Police Department responded to a loud-

music complaint for Apartment H at 10 Breezy Tree Court. He

entered    the     apartment    with     the      assistance        of    the       property

manager and observed a stash house, that is an apartment with

very little furniture and very little kitchen equipment, except

what would be suitable for a drug operation.                        Upon executing a

search warrant there, Vice and Narcotics Detective Joseph Blake

and other law enforcement agents found a very substantial and
                                             4
valuable    quantity    of    drugs,      drug-cutting    material,    scales,    a

colander,    baggies,      gel     caps,    and   drug    residue    showing    the

apartment was being used for an ongoing drug operation.

      Additionally, the court found that neighbors had reported

to   the   police   that     one   or    more   African-American     males     would

arrive at the apartment in the evening in a Jeep Cherokee.                       On

the date in question, Jones and another African-American male

arrived at the apartment at 10 p.m. in a Jeep Cherokee.                         When

they arrived at the apartment’s door, the other person inserted

a key into the lock and opened the door.                     Before they could

completely enter the apartment, they were confronted by police

officers    and     arrested.           These   factual   findings    are      amply

supported by the record of the suppression hearing.                         Indeed,

Jones does not dispute the facts, but rather the conclusion that

they established probable cause for his arrest.

      In Pringle, the Supreme Court found probable cause for the

arrest of the front-seat passenger in a car where police found

baggies of cocaine found behind the back-seat armrest and a roll

of cash in the glove compartment.                  540 U.S. at 371-72.           The

Court held that it was reasonable to infer that Pringle was

involved in the criminal activity based on his equal access to

the controlled substance and cash.                Id. at 372.   The Court also

noted that a dealer would not likely allow an innocent person
                                           5
into    a    relatively      small           automobile         with    drugs    and    proceeds

because that person could then report the crime.                                     Id. at 373.

Thus, the Court distinguished Pringle from the public tavern

patron      in    Ybarra    v.    Illinois,             444     U.S.   85    (1979),     who    was

unlawfully searched when there was probable cause to search only

the bartender and the tavern itself.                             Pringle, 540 U.S. at 373

(citing Wyoming v. Houghton, 526 U.S. 295 (1999) (car passenger

is   often       engaged    in    common       enterprise          with      driver    with    same

interest in concealing crime)).

       Here,      Jones’s    attempt           to       align    himself      with     Ybarra    by

asserting he was innocently in a public place when arrested is

unavailing.         He arrived at a privately leased apartment in the

same type of vehicle at the same time as neighbors had seen

there previously.            The defendant’s companion, later identified

as Calvin Wright, unlocked the apartment door with a key.                                       The

defendant was in the process of entering when he was confronted

by police.         The drug operation inside was obvious, based on the

absence      of    furniture           and     the       presence       of    drug-trafficking

materials, and makes it unlikely that an uninvolved person would

be     granted     access        for     fear       he     might       report    the    criminal

activity.         As in Pringle, it was entirely reasonable for the

officers to infer that Jones was part of that felonious criminal


                                                    6
activity.      Therefore, the district court properly concluded that

his warrantless arrest did not violate the Fourth Amendment.



                      B. Search of Thistledown Apartment

       The Fourth Amendment also allows a residence to be searched

with    a    warrant       supported       by       probable     cause.        An     issuing

magistrate must make “a practical, common-sense decision” based

on the facts in the affidavit that “there is a fair probability

that   contraband          or   evidence     of      a   crime   will     be   found       in    a

particular place.”              Illinois v. Gates, 462 U.S. 213, 238 (1983).

A    reviewing       court       considers       whether       the   magistrate        had      a

substantial basis for finding probable cause and great deference

is   shown     to    the    magistrate’s         conclusion.         United      States         v.

Hodge, 354 F.3d 305, 309 (4th Cir. 2004)(citing Gates, 462 U.S.

at 238-39).

       Jones     argues         that   information          from     the       confidential

informant      was    insufficient         and      that   Jones’s      presence      at     the

Breezy Tree Court apartment did not justify a search of his

residence      on    Thistledown       Road.         Our   review    of    the      affidavit

finds a substantial basis for the issuance of the warrant and a

sufficient connection between the unlawful activity at Breezy

Tree Court and Jones’s residence to approve its search.


                                                7
       The affidavit presented to the issuing magistrate contained

information from a confidential informant given to police within

a month before Jones’s June 19, 2002 arrest.                        Over an eight-

month period, the informant had provided information leading to

the    execution     of    search     warrants    and     the   discovery    of    large

quantities of controlled substances and guns.                      Specifically, in

the middle of May 2002, the informant provided information about

the “Red Dot” heroin organization’s use of 1608 Clifton Street

as a stash house.           When police executed a search warrant there,

they found heroin, marijuana, a gun, and currency and arrested

three individuals, including Calvin Wright.

       The informant also identified other alleged members of the

Red Dot organization.               He knew Jermarl Jones as “Marty” and

accurately reported that Jones had been arrested with a Red Dot

co-conspirator in 2001.             He knew Johnnie Butler as “Junior,” who

was the registered owner of a van at 1608 Clifton Street and the

Jeep    Cherokee     in    which      Jones    arrived    at    Breezy   Tree     Court.

Officers    found     a    key   to    the    Breezy     Tree   Court    apartment    on

Butler    the   night      Jones      was    arrested    there.     Therefore,       the

reliability     of        the    informant’s      linking       Jones    with     heroin

distribution through Red Dot is established in the affidavit.

       In addition to providing information about Jones’s arrest

at Breezy Tree Court with Calvin Wright and the drug operation
                                              8
occurring there, the detectives seeking the warrant swore that

they     were    aware      that   drug    dealers        often       store    narcotics,

weapons, proceeds, and records of their trafficking in their

residences      for    safe   keeping.          Jones’s    address       listed      on    his

license and vehicle registration, as well as surveillance on the

date     of     his    arrest,     supported       a     reasonable          belief        that

Thistledown Road Apartment 473 was Jones’s residence.

       Thus, we find that information in the affidavit provided a

substantial basis for the magistrate to conclude that there was

probable cause to believe that contraband or evidence of a crime

would be found at Jones’s residence on Thistledown Road.                                    In

United    States      v.    Severance,     394     F.3d    222,        230    (4th    Cir.),

vacated on Booker grounds, 544 U.S. 1047 (2005),                               this Court

reached a similar conclusion where a defendant was arrested in

his     vehicle       for     possessing         cocaine        and     the      affidavit

demonstrated a strong connection between him and the apartment

to be searched.             We recognized that “‘the nexus between the

place    to     be    searched     and    the    items     to     be    seized       may    be

established by the nature of the items and the normal inferences

of where one would likely keep such evidence.’”                              Id. (quoting

United States v. Lalor, 996 F.2d 1578, 1582 (4th Cir. 1993));

see also United States v. Williams, 974 F.2d 480, 481-82 (4th


                                            9
Cir.     1992)(finding       fair     probability        that    drug     paraphernalia

would be found in motel room of known drug dealer).

        Here,    the     affidavit     contains     sufficient       information       to

suspect Jones’s involvement in heroin distribution as part of

the    Red    Dot     organization.         It   also    clearly     establishes      the

apartment at Thistledown Road as his residence.                         The detectives

swore     that      they   were     aware    that   drug        dealers    often    store

evidence of their trafficking and weapons at their residences.

Therefore, substantial evidence in the affidavit supports the

magistrate’s          determination    that      there     was    probable    cause    to

search Jones’s apartment.



                      C. Search of Rudisill Court Apartment

        Jones argues that the affidavit did not establish probable

cause for the search of his girlfriend’s apartment in Rudisill

Court.        In addition to the information also presented in the

affidavit for the Thistledown Road search warrant, the affidavit

for    the    Rudisill     Court     search      warrant    contained       information

about Jones’s relationship with Felicia Covel.                            An informant

provided a cell phone number used by Jones, which was listed to

Covel    at     the    Thistledown     Road      address.         While    police    were

executing the search warrant at the Thistledown Road apartment,

Covel arrived and told them that she dated Jones.                         She said she
                                            10
resided in an apartment at 7047 Rudisill Court and would consent

to its search.      She asked the detectives to meet her there after

5 p.m. because she needed to return to work.

     Instead of returning to work, Covel drove immediately to

Rudisill Court where detectives intercepted her and kept her

from entering the apartment while a search warrant was obtained.

Other detectives who sought the warrant swore that drug dealers

commonly    store   controlled   substances          and    conceal   proceeds    at

their girlfriends’ residences to avoid detection by police and

rival dealers.        The detectives believed Covel was seeking to

remove or destroy evidence inside Rudisill Court based on her

false statement that she was returning to work after she left

Thistledown Road.

     This    information    provided        a   substantial        basis   for   the

magistrate    to    conclude   there    was      a    fair     probability       that

contraband or evidence of a crime would be found in the Rudisill

Court apartment.       Covel’s statements connected herself to Jones

and the apartment, and her actions were reasonably interpreted

as   an     attempt    to   conceal         illegal        items    from    police.

Accordingly, we affirm the finding of probable cause to search

the Rudisill Court apartment.




                                       11
                              II. Evidentiary Rulings

       Jones claims the district court erred regarding the trial

testimony of two police officers who allegedly informed the jury

about Jones’s criminal history.



                            A. Testimony of Officer Fisher

       Trial courts are afforded broad discretion on evidentiary

rulings      and     will     not     be    overturned       except        in   the     most

extraordinary circumstances.                 United States v. Rosen, 557 F.3d

192,   199    (4th    Cir.     2009).        Jones    did    not    object      after    the

challenged        testimony;    in    fact,       counsel    cross-examined        Officer

Fisher       on    the      subject        about     which     he     now       complains.

Accordingly, the Court reviews the district court’s action for

plain error, which must affect substantial rights to warrant

correction.          United    States       v.     Olano,    507    U.S.    725,      731-32

(1993).

       Our review of the record discloses no error by the district

court regarding the testimony of Officer Fisher.                       The challenged

portion came when Officer Fisher was attempting to explain why

the evidence seized from Breezy Tree Court in 2002 was no longer

available to present to the jury in 2008. After he described

letters sent by the police department’s evidence management unit


                                             12
to officers on old cases asking whether evidence needed to be

preserved, the following exchange occurred:

         OFFICER FISHER:   When I got one of those letters,
       because the case was so old, I believe it was four
       years old at that point, four or five years old, I was
       under the impression that the defendants had already –

        MR. NEEDLEMAN:           Objection.

        THE COURT:               Well, right.

        MR. JACKSON:             Yeah.    Thank you.

         THE COURT:       Don’t worry about what was your
       impression. What did you do at that point in response
       to that letter?

        OFFICER FISHER:          I had the evidence destroyed.

(JA 238-39).      Jones’s counsel did not object to Officer Fisher’s

testimony.        During     cross-examination,        counsel    attempted       to

establish      that   the    prior    state      prosecution   had   been       nolle

prossed.

       Jones now argues that Officer Fisher’s testimony implied

that Jones and his co-defendants had been convicted of the same

charges in state court.          This argument reads too much into this

limited exchange that was fairly begun to explain the absence of

physical      evidence   from    Breezy    Tree    Court.      Officer    Fisher’s

words do not hint at a state court prosecution, much less a

resulting criminal conviction.                 There is no basis to conclude

that    the    jury   drew      any   prejudicial      conclusions       from    the

                                          13
interrupted response from which the government promptly moved on

to another topic.          Additionally, the jury was later instructed

not to consider or speculate about state charges.                      Accordingly,

we find that the defendant has failed to carry his burden to

show plain error regarding Officer Fisher’s testimony.



                             B. Testimony of Det. Walsh

     Next, Jones claims the district court should have struck

the testimony of Det. Walsh about Jones’s use of another name in

2001.     Counsel    objected     at   the      time     and    accepted    the    trial

court’s     curative      instruction.          Jones     now     claims    that     the

testimony     constituted       inadmissible        “other        crimes”    evidence

governed by FED. R. EVID. 404(b).              Again, the defendant’s argument

puts words in the mouth of the detective that were never heard

by the jury.

     Det.    Blake     had    testified    that    he     found    three    pieces   of

identification in the Jeep Cherokee Jones exited at Breezy Tree

Court in 2002.           Two bore the name of “Jermarl Miles” and the

other “Jermarl Jones.”          Det. Blake testified that Jones used the

name “Jamal Miles” at booking.             During the booking process, Det.

Walsh   arrived     at    the   precinct       station    and     recognized      Jones.

Det. Walsh testified as follows:


                                          14
     MR. JACKSON:   Had         you    previously          encountered        this
  defendant before?

       DET. WALSH:         Yes, sir, back in 2001.

     MR. JACKSON:   Had he            identified      himself      to    you    at
  that prior encounter?

       DET. WALSH:         Yes, as Jermarl Jones.

(JA    321-22).      Jones’s       counsel    asked    that      the    testimony     be

stricken on the basis that it informed the jury about a previous

arrest.     The court disagreed, but offered to give a curative

instruction, which counsel accepted.

       The court then instructed the jury as follows:

     THE COURT:    We’re just clarifying.    The reference
  to 2001, ladies and gentlemen, has nothing to do with
  this case, and there is no suggestion that it involved
  any wrongdoing on Mr. Jones’s part at all. It is simply
  a previous opportunity that the two people had to speak,
  and that’s all.

(JA 324).

       Det. Walsh’s testimony was properly offered to establish

that Jones gave police an alias following his arrest at Breezy

Tree Court.       See United States v. Burgos, 94 F.3d 849, 872 (4th

Cir.    1996)(“Employing       an     alias    and     attempting        to     conceal

identity    reinforces       the    conclusion        of   the    existence      of    a

conspiracy.”).        The     prosecutor’s      question         was    appropriately

limited     to    asking     whether     the    detective         had    “previously

encountered”       Jones,     and     the     detective       responded         without

                                        15
elaboration.        Any       remote    risk       that     the    jury   would    draw    a

prejudicial inference from the exchange was alleviated by the

district    court’s       curative        instruction.              United    States      v.

Johnson,    114    F.3d       435,     444    (4th     Cir.       1997)(absent    extreme

circumstances,      juries      are     presumed       to    follow      instructions     to

disregard   potentially          prejudicial          evidence).          Jones   has   not

shown this was an extraordinary circumstance that requires us to

overturn the district court’s evidentiary ruling.



                     III. Sufficiency of the Evidence

      Finally, Jones challenges the sufficiency of the evidence

presented at trial.            In resolving issues of sufficiency of the

evidence,    this    Court       does        not    reassess       the    fact    finder’s

determination of witness credibility.                     United States v. Sun, 278

F.3d 302, 313 (4th Cir. 2002).                 Jones’s jury conviction must be

sustained if, taking the view most favorable to the Government,

there is substantial evidence to support the verdict.                             Glasser

v. United States, 315 U.S. 60, 80 (1942).                         Substantial evidence

is   evidence     that    a    rational       trier    of    fact     could   have   found

adequate and sufficient to establish the essential elements of

the crime beyond a reasonable doubt.                        Jackson v. Virginia, 443

U.S. 307, 319 (1979).            Reversal is reserved for cases where the


                                              16
prosecution’s failure to produce such evidence is clear.                                  United

States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984).

       The   elements       of    a   conspiracy            to   possess     with      intent   to

deliver a controlled substance under 21 U.S.C. § 846 are “(1) an

agreement between two or more persons to violate federal law

relating      to     controlled         substances;              (2)    knowledge        of     the

essential      objectives          of       the        conspiracy;       (3)     knowing        and

voluntary involvement therein; and (4) interdependence among the

conspirators.”         United States v. Hall, 551 F.3d 257, 268 n.13

(4th   Cir.    2009).       Jones       does          not   dispute     that     there    was    a

criminal conspiracy at work in relation to the seized heroin.

Rather, he argues that there was insufficient evidence showing

his involvement in the conspiracy.

       When the evidence is viewed in the light most favorable to

the Government, a reasonable jury could find that the Government

proved all the necessary elements beyond a reasonable doubt,

including Jones’s participation in the conspiracy.                                     Jones was

present at an apartment obviously used in packaging heroin for

distribution.        When confronted by police there, he attempted to

flee   and    gave    an    alias       and       a    false     address.        He    possessed

several      forms     of        identification             with       various        names     and

birthdates.          Following        his     initial        arrest     on     state    charges,

Jones lived for months in a hotel room listed in the same name
                                                  17
as   the     stash-house     apartment    lease.         Therefore,      there   was

sufficient evidence to connect Jones to the drug operation at

the Breezy Tree Apartment.

      Additionally, evidence located at Jones’s Thistledown Road

apartment and his girlfriend’s Rudisill Court apartment further

supports the jury’s verdict.             In those locations, police found

items      tending     to   show    participation       in   drug     trafficking,

including large amounts of currency, a money counter, a loaded

handgun,     and     additional    identification       documents   in    different

names.      Accordingly, the jury had before it evidence from which

it   could    rationally     conclude    beyond     a   reasonable     doubt     that

Jones was involved in the charged narcotics conspiracy.



                                   IV. Conclusion

      For the reasons stated herein, the judgment of the district

court is

                                                                          AFFIRMED.




                                         18